                      Case 2:17-cv-02235-JCM-EJY Document 34 Filed 08/24/20 Page 1 of 1



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7     CHRISTIANA TRUST,                                       Case No. 2:17-CV-2235 JCM (CWH)
                 8                                            Plaintiff(s),                        ORDER
                 9            v.
               10      PANORAMA TOWERS CONDOMINIUM
                       UNIT-OWNERS’ ASSOCIATION,
               11
                                                            Defendant(s).
               12
               13
                             Presently before the court is the matter of Christiana Trust v. Panorama Towers
               14
                      Condominium Unit Owners’ Association, case number 2:17-cv-02235-JCM-EJY.
               15
                             On February 20, 2019, this court granted the parties’ stipulation staying this matter pending
               16
                      state court litigation. (ECF No. 30). This case has since stagnated without any meaningful activity.
               17
                             The parties are ordered to file relevant dismissal papers, or in the alternative, a status report,
               18
                      within 7 days of this order. Failure to do so will lead to sanctions.
               19
                             Accordingly,
               20
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the remaining parties shall
               21
                      file, within 7 days of this order, a relevant motion or status report in accordance with the foregoing.
               22
                             DATED August 24, 2020.
               23
               24                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
